Bleckley, Chief Justice.
"When the statutes of the State of New York, by a duly certified copy, were offered in evidence to sustain the pleas of usury, two objections were made, one that the evidence was irrelevant, the other that the pleas did not state the amount of interest charged. On these •objections the evidence was excluded.
1. The excluded evidence would haye shown that by the law of New York the rate of interest is limited to six per cent, per annum, and that all contracts reserving or stipulating for a higher rate are void — void not only as to the usury but as to principal and interest also. The promissory note declared upon was payable to Flint, or order, at the office of the Corbin Banking Company, New York City, with interest at eight per cent, per annum. The general rule is that as to the rate of interest the law of the place of performance controls, unless the parties intended that the law of some other place should apply and contracted with reference to the latter. The question of intention.is one of fact and as such is always open to investigation. Tried by the face of the note itself, the parties to this contract seem to have had in view the law of the State of New York as the one applicable to the payment of interest as well as to the payment of principal. If they did, they must have in-fended to violate that law, for they stipulated for a rate •of interest which it forbids. The pleas of usury in the case are based upon this theory,' and if, in point of fact, the parties contemplated the laws of New York and not the laws of Georgia or some other State or country as governing performance in respect to the rate of interest, the defence ought to prevail. It is perfectly competent for the plaintiff, by evidence in answer to the pleas, to show as matter of fact that the parties did not intend the law of New York to apply, but did intend some other law to have application as to the rate of interest. *508This fact being shown, whether by direct or circumstantial evidence, the presumption arising npon the face of the instrument would be rebutted, and the law of New York would give place to the law of the State or country which the parties intended should apply. It is not alleged in the declaration, nor does it otherwise appear from any of the pleadings, where the note sued upon was executed. So far therefore as the pleadings are concerned, no place whatever is directly suggested as furnishing the law of the contract declared upon, except the State .of New York. This being so, what room is there for doubt that the pleas of usury are good in substance as an answer to the declaration?
2. Neither of the pleas was demurred to, though one of them contains blanks which ought to be filled, and neither of them is sufficiently detailed and specific as to some particulars to render them good in any form as pleas of usury under the code, §3470(a). But as the statute of New York renders void the whole contract, and not merely a part of it as does our statute, the want of these particulars may be treated as defects of form, and the exclusion of the evidence because of them, the pleas being good in substance, was not authorized.
3. It seems that the parties went to trial upon the pleas, and the plaintiff below introduced in evidence the note sued on and a deed of even date therewith, executed in Georgia, conveying land situated in Georgia. This was all right, and perhaps from the note, if the place of execution appeared on its face, and the deed and its contents, the jury could have inferred that the parties had in view the law of Georgia and not the law of New York in fixing the rate of interest. But certainly this would not prevent the defendants below from introducing evidence to support their pleas.' The plaintiff might answer the pleas by evidence already in.as well as by more to come in, but that would not render the *509statute of New York inadmissible as evidence to support the pleas. The admissibility of evidence to support a plea does not depend upon what evidence the. plaintiff introduces to overcome it. Until this plea is proved there is nothing to overcome. "We rule nothing in this case which conflicts with The New England Mortgage Security Company v. McLaughlin, 87 Ga. 1, and Jackson v. American Company, 88 Ga. 756, or other like cases. Some of the material facts which affirmatively appeared in them, as matter of evidence, do not appear on the face of the pleadings in this case. And on the question of supporting the pleas by evidence we cannot look to what the plaintiff proved or could have proved, since to do this would be to rule out evidence offered by the one side because the other side had already answered it or else could answer it by other evidence. ¥e need not say that this would be absurd, but it would certainly be very unsound practice. Judgment reversed.